Name: COMMISSION REGULATION (EC) No 44/97 of 14 January 1997 on the transport for the free supply to Azerbaijan of wheat flour
 Type: Regulation
 Subject Matter: trade policy;  cooperation policy;  plant product;  transport policy;  foodstuff
 Date Published: nan

 15 . 1 . 97 EN Official Journal of the European Communities No L 12/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EC) No 44/97 of 14 January 1997 on the transport for the free supply to Azerbaijan of wheat flour 2. The supply costs shall relate to the take-over at the stage laid down in paragraph 3 and transport by the appropriate means to the places of destination and within the time limits indicated in Annex I. 3 . The flour will be made available for loading, free on board, stowed on the ship or wagon , during a maximum period of 10 days from the dates indicated in the fol ­ lowing manner: Lot: 6 000 tonnes (net) destined for Azerbaijan of which :  3 000 tonnes made available in the port of Antwerp with effect from 17 February 1997,  3 000 tonnes made available in the port of Antwerp with effect from 17 February 1997 . After the expiry of 10 days following the dates mentioned above, the successful tenderer shall be required to re ­ imburse to the Commission the costs which it will have borne to cover the costs (waiting, insurance, security, guarantees, etc .) referred to in Article 6 ( 1 ) (e) (4) of Regu ­ lation (EC) No 2009/95 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1975/95 of 4 August 1995 on actions for the free supply of agricul ­ tural products to the people of Georgia, Armenia, Azer ­ baijan , Kyrgyzstan , Tajikistan and Turkmenistan ('), as amended by Regulation (EC) No 686/96 (2), and in par ­ ticular Article 4 thereof, Whereas, Commission Regulation (EC) No 2009/95 (3), as amended by Regulation (EC) No 723/96 (4), established the detailed rules applicable to the supply of agricultural products provided for by Regulation (EC) No 1975/95; whereas, it is appropriate to open a tendering procedure for the supply of 6 000 tonnes of wheat flour intended for Azerbaijan ; Whereas, in view of the present difficulties in this re ­ public and the specific problems of forwarding aid to this region , it is appropriate to organize the supply of the abovementioned product in one lot; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 2 1 . In accordance with Article 4 of Regulation (EC) No 2009/95 the offers shall be presented to the following address : Commission of the European Communities EAGGF  Guarantee Division VI/G.2 (Office 10/05 or 10/08) Rue de la Loi/Wetstraat 130 B-1049 Brussels . The closing date for the lodgement of tenders shall be 27 January 1997 at 17.00 hours (Brussels time). In the case of non-acceptance of offers on 27 January, a second closing date for the lodgement of offers shall be 6 February 1997 at 12 noon (Brussels time). In this case all of the dates referred to in Article 1 and Annex I shall be carried forward by 10 days . Article 1 1 . A tendering procedure is hereby initiated for the supply costs of 6 000 tonnes (net) of wheat flour as in ­ dicated in Annex I, in accordance with the provisions of Regulation (EC) No 2009/95, and in particular Article 2 ( 1 ) (b) thereof. The invitation to tender relates to one lot. (') OJ No L 191 , 12. 8 . 1995, p. 2 . (2) OJ No L 97, 18 . 4. 1996, p. 1 . (3 ) OJ No L 196, 19 . 8 . 1995, p. 4 . b) OJ No L 100 , 23 . 4 . 1996, p. 9 . No L 12/2 EN Official Journal of the European Communities 15 . 1 . 97 2. The offer shall relate to the supply of the total of the quantities of the lot referred to in Article 1 (3). Tenderers, where appropriate , shall take account of the unloading and transit prices referred to in Annex V. In the case of transport by rail , the tenderer must submit a letter of guarantee issued by the rail authorities of the country of first entry into the CIS (except in the case of Georgia) certifying the availability of the means of trans ­ port as well as the wagons necessary for the proper execu ­ tion of the operation . Article 12 (2) of Regulation (EC) No 2009/95 is applicable also in the case of non-payment to the railway authorities of the different republics of the CIS crossed . 3 . The tendering security referred to in Article 6 ( 1 ) (f) of Regulation (EC) No 2009/95 is fixed at ECU 25 per tonne of flour. 4 . The security referred to in Article 8 (2) of Regulation (EC) No 2009/95 is fixed at ECU 380 per tonne of flour. Article 3 The take-over certificate referred to in the second indent of Article 10 ( 1 ) (a) of Regulation (EC) No 2009/95 shall be established at the places and by the authorities referred to in Annex II , on the basis of the model in Annex IV and, where applicable , Annex IV (a). Article 4 For the payment provided for in Article 13 of Regulation (EC) No 2009/95, the designated control agency shall deliver, upon completion of that operation , a certificate certifying the total removal of the quantities for each destination, countersigned by the producer of the flour or his representative, in accordance with the model in Annex III . Article 5 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 January 1997 . For the Commission Franz FISCHLER Member of the Commission Official Journal of the European Communities No L 12/315. 1 . 97 I EN I ANNEX I Lot AZERBAIJAN: 6 000 tonnes (net) of wheat flour Delivery stage Beiuk-Kesik (via the ports of Poti or Batumi) or a frontier point to be designated by the tenderer (goods not unloaded) Final delivery date at the port or frontier point  3 000 tonnes by 17 March 1997,  3 000 tonnes by 17 March 1997. The choice of the port of Poti or Batumi shall be managed by the Commission in accordance with the avail ­ ability of quays . ANNEX II 1 . Place of take-over in Azerbaijan: Beiuk-Kesik (or a frontier point to be designated by the tenderer)  goods not unloaded. The quantitative and qualitative controls will be carried out at the time of sealing the rail-wagons at Poti or Batumi. The take-over certificate will be issued on arrival at the abovementioned station after verifica ­ tion of the integrity of the seals and the number of wagons . 2. Authority entitled to deliver the take-over certificate: Gossudarstvenaya Companija Chleboproductov 370033 BAKU Ul . Usif Zaade No. 13 Mr F. R. Mamedov  President Tel .: (7-8922) 66 74 51 /66 38 20 . No L 12/4 EN Official Journal of the European Communities 15 . 1 . 97 ANNEX III Regulation (EC) No 44/97 CERTIFICATE OF REMOVAL I, the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product ­ Packaging: Total quantity in tonnes (net): (gross): Number of sacks : of 'Big Bags ': Place and date of take-over: Name of boat: Name and address of transport company: Name and address of the monitoring agency: Name and signature of its on-the-spot representative : Observations or remarks : Signature and stamp of the producer Official Journal of the European Communities No L 12/515. 1 . 97 | EN ANNEX IV Regulation (EC) No 44/97 TAKE-OVER CERTIFICATE AT THE PORT OF POTI/BATUMI I , the undersigned (name/first name/position) acting on behalf of certify that the following goods have been taken over: Product: Packaging: Total quantity in tonnes (net): (gross): Number of sacks : of 'Big Bags ': Place and date of take-over: Name of boat: Name and address of transport company: Name and address of monitoring agency: Name and signature of its on-the-spot representative: Observations or remarks : Signature and stamp of the authorities Signature and stamp of the Georgian authorities No L 12/6 EN Official Journal of the European Communities 15 . 1 . 97 ANNEX IV (a) Regulation (EC) No 44/97 Train No TAKE-OVER CERTIFICATE ON THE ARRIVAL OF THE RAIL-WAGONS IN THE COUNTRIES OF DESTINATION I , the undersigned (name/first name/position) acting on behalf of certify that the goods indicated below have been taken over: Type of product: Place and date of takeover: Wagon numbers Seal numbers Quantity(net weight) Number of packets Date frontier crossed Quantities ('), signature and remarks 1 I I I I 2 l l l l 3 I I I I 4 I I I I 5 I I I I 6 I I I I 7 I I I I I I 8 I I I 9 I I I I 10 . ............. ...... (') To be completed only for the wagons which have been the subject of a check, inserting the weight found . Name and address of the transport company: Name and address of the monitoring agency: Observations and remarks : Name, signature and stamp of the beneficiaryRepresentative of monitoring agency Name, signature and stamp 15. 1 . 97 I EN Official Journal of the European Communities No L 12/7 ANNEX V Transit prices on Georgian territory AZERBAIJAN (in US dollars) Products Discharging cost (per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator 4 5,5 Poti Batumi 12015,1 16,5 General cargo in covered wagons 6 15,1 16,5 120 Thermos wagons 7 30,8 33,8 120 ARMENIA (in US dollars) Products Discharging cost(per tonne) Transport cost including security of the cargo (per tonne) Administration cost (per lot) Grain  grab  vacuvator 4 5,5 Poti Batumi 12015 17 General cargo in covered wagons 6 15 17 120 Thermos wagons 7 31 35 120 GEORGIA (in US dollars) Products Grain  grab Grain  vacuvator General cargo incovered wagons Discharging cost (per tonne) 3 3,5 5